                                                                      Case 2:18-cv-01182-JCM-DJA Document 146 Filed 03/26/20 Page 1 of 3



                                                                1   KURT C. FAUX, ESQ.
                                                                    Nevada Bar No. 003407
                                                                2   WILLI H. SIEPMANN, ESQ.
                                                                    Nevada Bar No. 002478
                                                                3   JORDAN F. FAUX, ESQ.
                                                                    Nevada Bar No. 12205
                                                                4   THE FAUX LAW GROUP
                                                                    2625 N. Green Valley Parkway, #100
                                                                5   Henderson, Nevada 89014
                                                                    Telephone: (702) 458-5790
                                                                6   Facsimile: (702) 458-5794
                                                                    Email: kfaux@fauxlaw.com
                                                                7          wsiepmann@fauxlaw.com
                                                                           jfaux@fauxlaw.com
                                                                8   Attorneys for American Contractors Indemnity Company

                                                                9                                UNITED STATES DISTRICT COURT

                                                               10                                       DISTRICT OF NEVADA
                     2625 N. GREEN VALLEY PARKWAY, SUITE 100
THE FAUX LAW GROUP




                                                               11    United States of America For the Use and          Case No.: 2:18-cv-01182-JCM-DJA
                             HENDERSON, NEVADA 89014




                                                                     Benefit of Wells Cargo, Inc.,
                                TEL. (702) 458-5790




                                                               12
                                                                                           Plaintiff,
                                                               13    vs.                                               STIPULATION AND ORDER TO EXTEND
                                                                                                                       TIME TO FILE RESPONSE TO
                                                               14                                                      NORTHCON, INC.’S MOTION FOR
                                                                     Alpha Energy and Electric, Inc., a Missouri       PARTIAL SUMMARY JUDGMENT RE:
                                                               15    Corporation, and AMERICAN CONTRACTORS             BREACH OF CONTRACT AND MILLER
                                                                     INDEMNITY COMPANY, a California                   ACT CLAIMS [ECF NO. 138]
                                                               16    corporation,
                                                                                                                       (FIRST REQUEST)
                                                                                          Defendants.
                                                               17
                                                                     Alpha Energy and Electric, Inc., a Missouri
                                                               18    Corporation,

                                                               19                  Third Party Plaintiff,

                                                               20    vs.

                                                               21    Northcon, Inc., an Idaho Corporation;
                                                                     Southwestern Construction, Inc., a Utah
                                                               22    Corporation; DOES 1 through 10; and ROE
                                                                     Corporations 1 through 10,
                                                               23
                                                                                   Third Party Defendants.
                                                               24


                                                                                                                   1
                                                                      Case 2:18-cv-01182-JCM-DJA Document 146 Filed 03/26/20 Page 2 of 3



                                                                1
                                                                           Defendant, American Contractors Indemnity Company (“ACIC”), Defendant/Third-Party
                                                                2   Plaintiff Alpha Energy and Electric, Inc. (“Alpha”), Third-Party Defendant Northcon, Inc.
                                                                3   (“Northcon”), and Third-Party Defendant Southwestern Construction, Inc. (“Southwestern

                                                                4   Construction”), by and through their respective counsel, hereby stipulate, agree and request that the

                                                                    Court extend the date to file a response to Northcon, Inc.’s Motion for Partial Summary Judgment
                                                                5
                                                                    re: Breach of Contract and Miller Act Claims [ECF No. 138] to April 24, 2020.
                                                                6
                                                                           Northcon, Inc. shall have until May 22, 2020 to file its Reply.
                                                                7
                                                                           This is the first request to extend the time for to file this responsive pleading. This Stipulation
                                                                8
                                                                    is made for good cause and not for the purposes of delay. The reason for the request is the current
                                                                9   situation with COVID-19 and the delays and adjustments all are experiencing due to school closures,

                                                               10   working from home, and other related matters. Nothing contained in this Stipulation shall be
                     2625 N. GREEN VALLEY PARKWAY, SUITE 100
THE FAUX LAW GROUP




                                                               11   deemed a waiver of any right belonging to any party hereto.
                             HENDERSON, NEVADA 89014
                                TEL. (702) 458-5790




                                                                           SO AGREED.
                                                               12
                                                                     Dated this 25th day of March, 2020                    DATED this 25th day of March, 2020.
                                                               13
                                                                     PISKEL YAHNE KOVARIK, PLLC                            THE FAUX LAW GROUP
                                                               14
                                                                     _/s/ Benjamin J. McDonnell_____________               _/s/ Jordan F. Faux____________________
                                                               15    Ryan D. Yahne, Esq., Pro Hac Vice                     Kurt C. Faux, Esq. (#003407)
                                                                     Nicholas D. Kovarik, Esq., Pro Hac Vice               Willi H. Siepmann, Esq. (#002478)
                                                               16    Benjamin J. McDonnell, Esq., Pro Hac Vice             Jordan F. Faux, Esq. (#12205)
                                                                     522 West Riverside Ave., Suite 700                    2625 N. Green Valley Parkway, Suite 100
                                                               17    Spokane, WA 99201                                     Henderson, NV 89074
                                                                     Telephone: (509) 321-5930                             Telephone: (702) 458-5790
                                                               18    Facsimile: (509) 321-5935                             Facsimile: (702) 458-5794
                                                                     Email: ryan@pyklawyers.com                            Email: kfaux@fauxlaw.com
                                                               19           ben@pyklawyers.com                                     wsiepmann@fauxlaw.com
                                                                                                                                   jfaux@fauxlaw.com
                                                               20    Brian W. Boschee, Esq. (#7612)
                                                                     Donna DiMaggio, Esq. (#9794)                          Attorneys for American Contractors Indemnity
                                                               21    Holley Driggs Walch Fine                              Company
                                                                     Wray Puzey & Thompson
                                                               22    400 S. Fourth Street, 3rd Floor
                                                                     Las Vegas, NV 89101
                                                               23    Telephone: (702) 791-0308
                                                                     Facsimile: (702) 791-1912
                                                               24    Email: bboschee@nevadafirm.com
                                                                            ddimaggio@nevadafirm.com
                                                                     Attorneys for Northcon, Inc.

                                                                                                                       2
                                                                     Case 2:18-cv-01182-JCM-DJA Document 146 Filed 03/26/20 Page 3 of 3



                                                                1   DATED this 25th day of March, 2020.                 DATED this 25th day of March, 2020.

                                                                2                                                       THE MEDRALA LAW FIRM, PLLC
                                                                    STRONG & HANNI, P.C.
                                                                3
                                                                    _/s/ Michael D. Stanger_________________             /s/ Jakub Medrala
                                                                4   Michael D. Stanger, Esq. (#8272)                    Jakub Medrala, Esq. (#12822)
                                                                    102 South 200 East, Suite 800                       1091 S. Cimarron Road, #A-1
                                                                5   Salt Lake City, Utah 84111                          Las Vegas, Nevada 89145
                                                                    Telephone: (801) 532-7080                           Telephone: (702) 475-8884
                                                                6   Facsimile: (801) 596-1508                           Facsimile: (702) 938-8625
                                                                    Email: mstanger@strongandhanni.com                  Attorneys for Alpha Energy and Electric, Inc.
                                                                7
                                                                    Christopher L. Benner, Esq. (#8963)
                                                                8   SMITH LARSEN & WIXOM
                                                                    1935 Village Center Circle
                                                                9   Las Vegas, Nevada 89134
                                                                    Telephone: (702) 252-5002
                                                               10   Facsimile: (702) 252-5006
                                                                    Email: clb@slwlaw.com
                     2625 N. GREEN VALLEY PARKWAY, SUITE 100
THE FAUX LAW GROUP




                                                               11
                             HENDERSON, NEVADA 89014




                                                                    Attorneys for Southwestern Construction, Inc.
                                TEL. (702) 458-5790




                                                               12

                                                               13

                                                               14                                             IT IS SO ORDERED.

                                                               15
                                                                                                              _____________________________________
                                                               16                                             UNITED STATES DISTRICT JUDGE
                                                                                                                      March 30, 2020
                                                                                                              DATE: __________________
                                                               17

                                                               18

                                                               19

                                                               20

                                                               21

                                                               22

                                                               23

                                                               24


                                                                                                                    3
